

117 HR 5264 IH: To expand eligibility for certain burial benefits under the laws administered by the Secretary of Veterans Affairs.
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5264IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Ms. Tenney introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo expand eligibility for certain burial benefits under the laws administered by the Secretary of Veterans Affairs.1.Extension of Department of Veterans Affairs burial benefits to certain veteransSubsection (d) of section 2306 of title 38, United States Code, shall apply with respect to a veteran who dies on or after December 30, 1960.